July 1, 2012 Schedule of Global Services & Charges TRUST FOR PROFESSIONAL MANAGERS, on behalf of the Heartland International Value Fund Fee Schedule – Effective July 2012 Brown Brothers Harriman & Co. Schedule of Global Services & Charges I. Global Custody Charges 3 Safekeeping & Transaction Charges 3 Additional Transaction Charges 5 Transaction Surcharges 6 Direct Debit Charges 7 II. Overdraft Interest Charges 7 III. Out of Pocket Expenses 8 IV. Billing 8 V. Assumptions and Parameters 8 VI. Value Added Credits: 8 Heartland International Value Fund Page 2 Brown Brothers Harriman & Co. Schedule of Global Services & Charges I. Global Custody Charges Safekeeping & Transaction Charges The annual basis point charges are applied monthly to the settled positions as reflected on BBH’s custody system at month end. In addition to safekeeping, the asset charge covers the registrations of shares in BBH’s nominee name, timely notification of corporate action information, and corporate action related cash processing (e.g. dividend and interest collections). The asset charge does not include transaction charges related to corporate actions transactions.Transaction charges are discussed in the paragraph below. Transaction charges are applied to straight through processed (STP) transactions, including corporate action related security movements, in the applicable markets.Non-STP transactions will incur a surcharge as indicated under transaction surcharges.Other specialized processing will be charged as indicated under Additional Transaction Charges. Fees for additional markets will be discussed and agreed upon prior to investment. Market Annual Asset Charge (BP) Transaction Charge (USD) Market Annual Asset Charge (BP) Transaction Charge (USD) Argentina Malta Australia Mauritius Austria Mexico Bahrain Morocco Bangladesh Namibia Belgium Netherlands Bermuda New Zealand Bosnia Nigeria Botswana Norway Brazil Oman Bulgaria Pakistan Canada Palestine Chile Papua New Guinea China Peru Colombia Philippines Costa Rica Poland Croatia Portugal Cyprus Qatar Czech Republic Romania Denmark Russia Ecuador Saudi Arabia Egypt Serbia Heartland International Value Fund Page 3 Brown Brothers Harriman & Co. Schedule of Global Services & Charges Market Annual Asset Charge (BP) Transaction Charge (USD) Market Annual Asset Charge (BP) Transaction Charge (USD) Estonia Singapore Euroclear Clearstream Slovak Republic Finland Slovenia France South Africa Germany South Korea Ghana Spain Greece Sri Lanka Hong Kong Swaziland Hungary Sweden Iceland Switzerland India Taiwan Indonesia Thailand Ireland Trinidad Israel Tunisia Italy Turkey Ivory Coast Uganda Japan Ukraine Jordan United Arab Emirates Kazakhstan United Kingdom Kenya United States Kuwait Uruguay Latvia Venezuela Lebanon Vietnam Lithuania Virgin Islands Luxembourg Zambia Malaysia Zimbabwe NOTE: 1.Unpriced fixed income instruments are valued at par. 2.Unpriced asset backed instruments are valued at current face. 3.Transaction charge is assessed per partial settlement. 4.Securities lending related movements are charged at the relevant transaction rates per market. 5.US is defined as DTC, FRB, and NY Vault held assets. 6.Assets held away incur transactions and asset charges at the US market rate. The below asset charges will be applied incrementally based on the asset value of the denoted tiers. Heartland International Value Fund Page 4 Brown Brothers Harriman & Co. Schedule of Global Services & Charges * Incremental Tier Value Annual Asset Charge (BP) First Tier value < Second Tier value > < Third Tier value > NOTE: 7.Line item fees are calculated based on the first tier asset charge (BP). Should the monthly asset based fees, generated by each account, not exceed the individual account minimum a monthly account minimum will be applied. Type Monthly Minimum (USD) Primary Account Sub Account Segregated W-9 sub accounts Option Collateral Account NOTE: 8.A sub account is an account in the name of the same legal entity and located at the same address as the primary account 9.For segregated W-9 Accounts minimum is 0.00, please see Qualified Intermediary section for separate fee Additional Transaction Charges The transaction charges are applicable to specialized processing. Transaction Type Charge (USD) Security Transactions Trade Cancel US Vault Transfers – each side Repurchase Agreement Commercial Paper Physical Securities Settlement Other Transactions 3rd Party Derivatives OTC Derivatives Cash Transactions USD Wire Payment (Debit or Credit) Non USD Wire Payment (Debit or Credit) Heartland International Value Fund Page 5 Brown Brothers Harriman & Co. Schedule of Global Services & Charges Transaction Type Charge (USD) Transfer of Cash between Accounts (Book Transfer) Cashier Checks Time Deposit Paydowns Corporate Actions Tax Reclaim Maturity Proxy Announcement (Non US) Proxy Vote (Non US) MT599 NOTE: 10.A vault transfer is an instruction to deliver and receive securities free of payment between two client’s accounts.Delivering and receiving accounts must be clearly identified in the instruction to qualify for the vault transfer rate. Transaction Surcharges The transaction surcharges are applied over and above the STP transaction charges. Transaction Type Charge (USD) Security Transactions Manual Trade Repaired Trade Cash Transactions Manual Cash Movement 3rd Party Foreign Exchange NOTE: 11.For settlement transactions to be automated, instructions must be received by properly formatted SWIFT industry standard messages (excluding MT599 messages) or via BBH proprietary communication system. 12.Repaired instructions surcharges are applied to incomplete and/or missing market settlement information. Trade enrichment for PSET (Place of Settlement) and Local ID are considered repair items 13.Repaired Trade surcharge are only applied to client instruction issues only. Heartland International Value Fund Page 6 Brown Brothers Harriman & Co. Schedule of Global Services & Charges Direct Debit Charges The additional transaction charges are assessed directly to the agreed upon account at the time of transaction.These items will not appear on your monthly invoice. Transaction Type Charge (USD) Corporate Actions EDS Election Service ADR Pick Up ADR Conversion/Cancellation US Withholding Tax Adjustments Worthless Securities Miscellaneous Restricted Securities Investigation Restricted Securities Lifting II. Overdraft Interest Charges BBH charges USD overdrafts using 30 day LIBOR as the rate basis, plus a standard Overdraft basis point spread in the table below. Non USD overdraft interest is calculated at the BBH Base Rate plus a standard Overdraft basis point spread in the table below. Type Standard Basis Point (bp) Overdraft BBH Base Rates are set daily reflecting BBH’s effective trading rate in the local money markets on each day.In those markets where a true money market rate is not available, or is not reflective of the market, the BBH Treasury Group sets overdraft rates on a market-by-market basis, taking into consideration market standards and conditions. Overdraft interest accrues daily and posts monthly to the agreed upon account on the last day of the month with next day funds based on adjusted available balances. Heartland International Value Fund Page 7 Brown Brothers Harriman & Co. Schedule of Global Services & Charges III. Out of Pocket Expenses BBH will cap the out of pocket charges for the Heartland International Value Fund. at basis points on total net assets. Out-of-pocket expenses may include, but are not limited to, postage, courier and overnight mail charges, telephone and telecommunication charges, including fax charges, duplicating charges including those relating to filings with federal and state regulatory authorities and Board meeting materials, forms and supplies including those relating to Board meeting materials, travel and lodging expenses relating to travel to and from Board meetings, certain filings with federal and/or state regulatory filings, customized computer programming requests, charges for organizing documents, pricing service charges, record retention, reproduction, retrieval and destruction costs, locally mandated charges, subcustodian communications expenses, telex expenses, audit reporting expenses, legal expenses, direct expenses such as tax reclaims, stamp duties, foreign investor registration, commissions, dividend and income collection charges, proxy charges when the agent is not in the U.S., taxes, certificate fees, special handling, transfer, withdrawal, Euroclear deposit and withdrawal charges, holding charges, lifting fees and inquiry fees from correspondents and registration fees, and other expenses as agreed to by the parties from time to time would be applied to your account. IV. Billing Fees are payable on a monthly basis in US Dollars. V. Assumptions and Parameters This fee schedule is confidential and may not be disclosed to any third party without prior consent of both parties. This fee schedule may not be republished. Fees quoted above offered contingent upon the information provided by Heartland and assuming the actual experience will not be materially different from this projected activity.BBH reserves the right to modify as additional services or changes in scope are introduced and approved by Heartland. VI. Value Added Credits: Brokerage: BBH will reduce transaction charges to $ for all trades executed through BBH brokerage. Heartland International Value Fund Page 8 Brown Brothers Harriman & Co. Schedule of Global Services & Charges Accepted and agreed: Fee Schedule Effective Date:July 1, 2012 TRUST FOR PROFESSIONAL MANAGERS, on behalf of the Heartland International Value Fund By:/s/ Joseph Neuberger Name: Joseph Neuberger Date:July 12, 2012 Brown Brothers Harriman By:/s/ James R. Kent Name: James R. Kent, Managing Director Date: Heartland International Value Fund agrees to pay Brown Brothers Harriman the fees in the amount set forth in the fee schedule in effect on the date hereof or as amended from time to time. Heartland International Value Fund Page 8
